

116 HR 8194 IH: To authorize the President to award the Medal of Honor to Waverly B. Woodson, Jr., for acts of valor during World War II.
U.S. House of Representatives
2020-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8194IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2020Mr. Trone (for himself, Ms. Jackson Lee, Mr. Rush, Ms. Norton, Ms. Moore, Mrs. Hayes, Ms. Pressley, Mr. Brown of Maryland, Mr. Hoyer, Mr. Ruppersberger, Mr. Sarbanes, Mr. Raskin, and Mr. Mfume) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the President to award the Medal of Honor to Waverly B. Woodson, Jr., for acts of valor during World War II.1.Authorization for award of the Medal of Honor to Waverly B. Woodson, Jr., for acts of valor during World War II(a)Waiver of time limitationsNotwithstanding the time limitations specified in section 7274 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 7271 of such title to Waverly B. Woodson, Jr., for the acts of valor during World War II described in subsection (b).(b)Acts of Valor DescribedThe acts of valor referred to in subsection (a) are the actions of Waverly B. Woodson, Jr., on June 6, 1944, at Omaha Beach when, as a Corporal in the 320th Barrage Balloon Battalion, he saved the lives of dozens, if not hundreds, of his fellow soldiers over the course of 30 hours, despite being struck by shrapnel while aboard his Landing Craft Tank and wounded in his groin and back, actions for which the historical record indicates General John C.H. Lee recommended Corporal Woodson be awarded the Medal of Honor.